People v Faulkner (2016 NY Slip Op 01431)





People v Faulkner


2016 NY Slip Op 01431


Decided on March 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2016

Acosta, J.P., Renwick, Andrias, Moskowitz, JJ.


346 2295/12

[*1]The People of the State of New York, Respondent,
vFabian Faulkner, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia S. Trupp of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered September 4, 2013, as amended September 13, 2013, convicting defendant, upon his plea of guilty, of conspiracy in the second degree, and sentencing him to a term of one to three years, unanimously affirmed.
Although this appeal is not technically moot, defendant's sole argument is that his plea should be vacated in the event his Bronx convictions are reversed; that claim is academic because those convictions have been affirmed. Accordingly, there is no basis for reversal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2016
CLERK